350 S.W.3d 43 (2011)
In the Interest of: D.A.
Juvenile Officer, Respondent,
v.
A.A. and S.A., Appellants.
No. WD 73276.
Missouri Court of Appeals, Western District.
October 4, 2011.
Jill M. Katz, Kansas City, MO, for Appellants.
Nancy Melton, Kansas City, MO, for Respondent.
Before Division IV: LISA WHITE HARDWICK, Chief Judge, Presiding, and ALOK AHUJA and MARK D. PFEIFFER, Judges.

Order
PER CURIAM:
S.A. and A.A. ("Mother" and "Father") appeal the judgment of the Circuit Court of Jackson County, Juvenile Division, exercising jurisdiction over their adoptive child, D.A. Mother and Father argue that there was insufficient evidence to support the judgment. Finding no error, we affirm in this per curiam order and have provided the parties a legal memorandum explaining our ruling. Rule 84.16(b).